

117 HJ 49 IH: Providing for congressional disapproval of the proposed direct commercial sale to Israel of certain weaponry and munitions.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 49IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Ocasio-Cortez (for herself, Mr. Pocan, Ms. Tlaib, Ms. Bush, Ms. McCollum, Ms. Pressley, Ms. Omar, Mr. Carson, Mr. Grijalva, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Newman, Mr. Danny K. Davis of Illinois, Mr. García of Illinois, and Mr. Bowman) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed direct commercial sale to Israel of certain weaponry and munitions.That the issuance of a license for the export with respect to any of the following transfers to Israel is prohibited:(1)The transfer of the following defense articles, including defense services and technical data, described in license document DDTC 20–084, submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 5, 2021: The proposed transfer of defense articles, defense services, and technical data to support weapons integration, flight test, and hardware delivery of Joint Direct Attack Munition variants and Small Diameter Bomb Increment I variants for end-use by the Ministry of Defense for Israel. 